Chief Judge BAUM
concurs in part and dissents in part.
I concur with Judge Kantor’s conclusions and rationale with respect to the providence of Appellant’s guilty pleas and the lack of prejudice as to sentence, assuming the judge’s advice on maximum permissible sentence was in error. However, I disagree with the conclusion that the sentence advice was incorrect. Judge Kantor’s opinion accepts the Appellant’s contention that the military judge provided erroneous maximum sentence advice because of the manner in which property value was alleged in the specifications. According to Appellant, an allegation of property value as greater than $100 is insufficient to support the higher maximum punishment of ten years confinement for each offense, due to the increased property value requirement of more than $500, which became effective on 15 May 2002. In Appellant’s view, which the majority opinion has adopted, the specifications were required to allege a value greater than $500 in order to justify maximum confinement of ten years for each offense. I disagree because a property value of more than $500 was established at trial to the satisfaction of all parties and the specification does not place a limitation on the value alleged. The uncapped allegation of more than the $100 extends literally to $500 and beyond.
A stipulation of fact, admitted in evidence for use with the guilty plea inquiry, stated that Appellant did not dispute the military property’s total purchase price of $1,049.97, and Appellant acknowledged during the inquiry that the property was of a value over $500. Moreover, the military judge, trial counsel, and defense counsel all agreed that the value of the property was greater than $500. Accordingly, the record establishes with certainty that the military property stolen and disposed of by Appellant had a value greater than $500. Appellant contends, however, that the property’s value, as agreed upon at trial, is of no consequence, because the specifications did not allege that the property was of a value more than $500. Citing United States v. Hemingway, 36 M.J. 349, 352 (C.M.A.1993); United States v. Grossman, 2 USCMA 406, 9 CMR 36, 1953 WL 2601 (C.M.A.1953); and MCM, App. 6b, 1111, United States (1951 ed.), Appellant states that he cannot be punished on the basis of aggravating factors not pled. Indeed, that statement accords also with the holding in United States v. Lovell, that “[i]f the punishment for an offense depends upon aggravating matter, such matter must be both alleged and established beyond a reasonable doubt by the evidence.” United States v. Lovell, 7 USCMA 445, 447, 22 CMR 235, 237, 1956 WL 4761 (C.M.A.1956).
The specifications in the opinions cited by Appellant fail to allege factors that would aggravate the offense, which is distinctly different from the situation in the present case. Here, we have an allegation of value that aggravates the offense. The dispute is not whether value has been alleged, but just how much value has been included in the specification. Everyone at trial, including the Appellant, understood the military property to be of a value greater than $500. Accordingly, the question is whether that value falls within an open-ended allegation of value greater than $100. I say it does, because $500 is unquestionably greater than $100. In *643my view, that allegation, coupled with the amount agreed upon at trial, brings this case within the requirements of Lovell. Id. The value was alleged and established beyond a reasonable doubt, which convinces me that the maximum sentence advice by the judge was correct.